 



Exhibit 10.36
REAL ESTATE PURCHASE AGREEMENT
     THIS REAL ESTATE PURCHASE AGREEMENT (“Agreement”) is executed as of the
19th day of December, 2005 (the “Execution Date”), by DUKE REALTY Ohio, an
Indiana general partnership (“Seller”), and BUILD-A-BEAR WORKSHOP, INC., a
Delaware corporation (“Buyer”).
WITNESSETH:
     1. Basic Terms. The following constitute the “Basic Terms” of this
Agreement.
     A. Real Estate: The real estate and other property located in the Village
of Groveport, Franklin County, Ohio, consisting of approximately 22.6 acres and
more particularly described in the legal description attached hereto as
Exhibit A (the “Land”), together with (i) all right, title and interest of
Seller in any easements, rights-of-way or other interests in, on, under or to,
any land, highway, street, road, right-of-way or avenue, open or proposed, in,
on, under, across, in front of, abutting or adjoining the Land, and all right,
title and interest of Seller in and to any awards for damage thereto by reason
of a change of grade thereof, and (ii) all improvements situated thereon, and
(iii) all accessions, rights, privileges, appurtenances and all the estate and
rights of Seller in and to the foregoing or otherwise appertaining to any of the
property described in this paragraph (hereinafter collectively referred to as
the “Real Estate”).
     B. Purchase Price: $2,216,000.
     C. Earnest Money: $140,000.
     D. Closing Date: December 28, 2005; provided, however, in the event that
the Environmental Report is no delivered to Buyer by December 22, 2005, then the
Closing Date shall be extended by one (1) day for each day after December 22,
2005 that the Environmental Report is actually delivered to Buyer hereunder.
     E. Brokers: Duke Realty Services Limited Partnership for Seller and none
for Buyer.
     F. Addresses for Notice:

         
 
  Seller:   Duke Realty Ohio
 
      Attn: Art Makris
 
      5600 Blazer Parkway, Suite 100
 
      Dublin, Ohio 43017
 
      Fax No.: (614) 932-6290
 
       
 
  Copy to:   Duke Realty Corporation
 
      Attn: Jodie L. Edminster
 
      600 East 96th Street, Suite 100
 
      Indianapolis, IN 46240
 
      Fax No.: (317) 808-6790
 
       
 
  Buyer:   Build-A-Bear Workshop, Inc.
 
      Attn: Dennis Sheldon
 
      1954 Innerbelt Business Center Drive
 
      St. Louis, MO 63114
 
      Fax No.: (314) 423-8188
 
       
 
  Copy to:   Victor H. Lewitt, Esq.
 
      Blumenfeld, Kaplan & Sandweiss, P.C.
 
      168 N. Meramec Avenue, Suite 400
 
      St. Louis, MO 63105
 
      Fax No.: (314) 863-9388

 



--------------------------------------------------------------------------------



 



     2. Purchase and Sale. Seller agrees to sell, and Buyer agrees to purchase,
the Real Estate for the price and subject to the Basic Terms and all the
provisions hereinafter set forth.
     3. Payment of Purchase Price. The Purchase Price shall be paid to Seller as
follows:
     (a) Upon execution of this Agreement by both Buyer and Seller, Buyer shall
deposit the Earnest Money with the Title Company (as defined in Paragraph 6
below). Such Earnest Money shall be held, applied, returned or retained in
accordance with the terms of this Agreement.
     (b) The remainder of the Purchase Price, plus or minus any prorations and
adjustments made pursuant to this Agreement, shall be paid by Buyer by wire
transfer or other immediately available funds at the Closing.
     4. Escrow Terms. Upon receipt of the Earnest Money from Buyer, Title
Company shall invest the Earnest Money in an interest bearing, federally insured
account with a national bank or federal savings bank. All interest on the
Earnest Money shall be applied to the Purchase Price, or if the Closing does not
occur due to no default of Seller, remitted to Seller no later than December 30.
2005, as liquidated damages and in consideration of that certain indemnification
agreement by and between Duke Construction Limited Partnership and Build-A-Bear
Retail Management, Inc., dated December 1, 2005..
     5. Inspection Period. At any time after the Execution Date, Buyer and its
agents shall have the right to enter upon the Real Estate and make all
engineering, environmental and other tests and inspections deemed necessary by
Buyer to satisfy Buyer as to the condition or suitability of the Real Estate.
All such tests shall be at Buyer’s cost and expense. Buyer agrees to immediately
repair any and all damage to the Real Estate arising or resulting from such
inspection by Buyer or its agents, and Buyer shall defend, indemnify and hold
Seller harmless from all claims arising or resulting from such inspection or
from the entry of Buyer or its agents onto the Real Estate for any purpose. The
provisions of this Paragraph 5 shall survive Closing or the termination of this
Agreement.
     This Agreement and the obligations of Buyer hereunder are specifically made
contingent upon the following contingency for the benefit of Buyer:
     (a) Receipt by Buyer, by December 22, 2005, from engineers and professional
environmental consultants of its choice, of reports, analyses, and/or written
certifications (the “Environmental Report”) satisfactory to Buyer in its sole
discretion that no Hazardous Materials (as hereinafter defined) exist on or
under the Real Estate, and the Real Estate is not in violation of any federal,
state or local law, ordinance or regulation relating to industrial hygiene or
the environmental conditions on or under the Real Estate , including, without
limitation, soil and groundwater conditions. “Hazardous Materials” shall mean
(i) substances defined as “hazardous substances”, “hazardous materials”, or
“toxic substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq.; (ii) asbestos in
any form, urea formaldehyde foam insulation, transformers or other equipment
which contain dielectric fluid or other fluids containing levels of
polychlorinated biphenyls in excess of fifty (50) parts per million; and
(iii) any other chemical, material or substance, including, without limitation,
petroleum products, by-products and waste, exposure to which is prohibited,
limited or regulated by any governmental authority or may or could pose a hazard
to the health and safety of the occupants of the Real Estate, or to the soil or
groundwater, including without limitation, any such substances governed by
applicable Ohio law. The above contingency set forth in this Section 5 is for
the benefit of Buyer and may be waived by Buyer in whole or in part.
     Should the contingency set forth in this Section 5 not be satisfied or
waived (as evidenced by Buyer’s failure to timely terminate the Agreement by
written notice to Seller within one day following actual receipt of the
Environmental Report) by Buyer within one day following actual receipt of the
Environmental Report, , then Buyer shall notify Seller of the non-satisfaction
of the above contingency, by written notice, at which time this Agreement will

-2-



--------------------------------------------------------------------------------



 



become null and void (except for those provisions which specifically survive the
termination hereof). Should Buyer fail to notify Seller of such non-satisfaction
or waiver, then the contingency in this Section 5 shall be deemed satisfied.
     6. Title Report and Permitted Exceptions.
     A. Seller, at its expense, has, prior to the Execution Date, delivered to
Buyer from Stewart Title Agency of Columbus (“Title Company”) a binder for an
owner’s policy of title insurance on the Real Estate (the “Title Commitment”)
and copies of all recorded documents reflected as exceptions thereon. All
exceptions listed on the Title Commitment shall be deemed “Permitted Exceptions”
(except for those conditions the Title Company will agree to eliminate upon
receipt of an affidavit from Seller, sufficient to delete the standard
exceptions, or upon receipt of a survey, and except for any mortgages, deeds of
trust or other liens or encumbrances on the Real Estate, all of which are to be
released prior to Closing). Seller agrees to pay all Title Company charges for
or in connection with the Title Commitment.
     B. Buyer’s obligation to close under this Agreement is contingent upon the
Title Company issuing to Buyer at Closing an ALTA Owner’s Policy of Title
Insurance (the “Title Policy”) in the amount of the Purchase Price and
containing no exceptions other than the Permitted Exceptions and current taxes
and assessments not yet due and payable. All mortgages, deeds of trust or other
liens or encumbrances on the Real Estate shall be released prior to Closing and
shall not appear as exceptions to the Title Policy. The standard, preprinted
exceptions shall be deleted from the Title Policy. If Buyer is unable to obtain
a marked up and signed Title Commitment representing the Title Policy on the
Closing Date, Buyer may terminate this Agreement, and the parties shall be
released from all further obligations hereunder, except those which specifically
survive the termination hereof. Notwithstanding anything to the contrary
contained herein, Seller shall, at Closing, pay all premiums and charges, but
not endorsement charges, for or in connection with the Title Policy.
     7. Survey. Seller has delivered to Buyer a staked boundary survey of the
Real Estate (the “Survey”) prepared by a registered land surveyor selected by
Seller. Buyer, at its expense, may update the Survey at its option (the “Updated
Survey”). The Updated Survey shall (a) be completed in accordance with the
minimum standard detail requirements for an ALTA/ACSM survey and be certified to
Seller, Buyer, Buyer’s lender and the Title Company by such surveyor; (b) have
one perimeter description of the Real Estate; (c) show all easements,
rights-of-way, setback lines, encroachments and other matters affecting the use
or development of the Real Estate; and (d) show the acreage of the Real Estate.
     8. Cooperation of Seller. Seller shall assist Buyer and its
representatives, whenever reasonably requested by Buyer, in obtaining
information about the Real Estate, provided that Buyer shall reimburse Seller
for any expenses incurred by Seller in connection therewith.
     9. Taxes and Assessments. Buyer will assume and agree to pay (i) so much of
the real estate taxes and assessments assessed against the Real Estate which
first become due and payable during the calendar year in which such closing
occurs as shall be allocable to Buyer for the period on and after the Closing,
and Seller shall pay the balance of such taxes for such calendar year, using,
for Closing purposes, the tax rate and valuation assessment existing at the
Closing Date if the applicable tax rate or assessment has not then been
determined, and all real estate taxes and assessments first becoming due and
payable after the year during which closing occurs. Seller shall pay all real
estate taxes not assumed by Buyer. Any taxes and assessments not assumed by
Buyer and not paid by Seller at or prior to Closing shall be allowed to Buyer as
a credit against the cash payment required on Closing, and Seller shall not be
further liable for such taxes or assessments. Seller shall pay any and all
transfer taxes imposed by the county, state or municipality in which the Real
Estate is located.
     10. Representations, Warranties and Covenants by Seller. In order to induce
Buyer to purchase the Real Estate, Seller makes the following representations
and warranties, which representations and warranties shall survive the Closing
for a period of one year hereunder and shall inure to the benefit of Buyer, its
successors and permitted assigns, and shall be considered made as of the date
hereof and as of the Closing Date:

-3-



--------------------------------------------------------------------------------



 



     A. Seller owns good and marketable fee title to the Real Estate and has all
requisite power and authority to execute this Agreement and the closing
documents described herein.
     B. Seller has no actual knowledge of any action, litigation or condemnation
proceeding pending in any court or before any governmental agency by any person
affecting the Real Estate. If Seller receives actual knowledge of any such
proceedings between the date of this Agreement and the Closing Date, Seller
shall give Buyer written notice thereof, and thereupon Buyer shall have the
right, if there is a materially adverse impact on Buyer’s intended use or
development of the Real Estate as a result thereof, to terminate this Agreement.
     C. To the best of Seller’s knowledge, all utility charges for the Real
Estate payable by Seller have been paid, and no utility is making any claims for
any due or past due statements. To the best of Seller’s knowledge, utilities are
or will be available to the Real Estate prior to development of the Real Estate,
and the Real Estate is zoned properly for Buyer’s intended development pursuant
to the construction contract (“Construction Contract”) to be signed by the
parties or their affiliates of even date herewith.
     D. To the best of Seller’s knowledge, the conveyance of the Real Estate
pursuant hereto will not violate any applicable statute, ordinance, governmental
restriction or regulation or any private restriction or agreement.
     E. To the best of Seller’s knowledge, there are no violations of any
federal, state, local or other governmental building, zoning, health, safety,
platting, subdivision, environmental, or other law, ordinance, regulation, or
private restriction affecting the Real Estate.
     If Seller receives any such notice of violation between the date of this
Agreement and the Closing Date, Seller shall give Buyer written notice thereof,
and thereupon Buyer shall have the right, if there is a materially adverse
impact on Buyer’s intended use or development of the Real Estate as a result
thereof, to terminate this Agreement.
     F. No notice of any special assessments against the Real Estate has been
received by Seller.
     G. There are no parties in possession of any portion of the Real Estate as
lessees, tenants at sufferance or trespassers.
     H. Other than this Agreement, there are no sale contracts, options to
purchase, leases, rights of first refusal or other agreements of sale or lease
for or affecting the Real Estate.
     Buyer may elect to close the transaction described in this Agreement with
knowledge of a breach by Seller of one or more of the foregoing representations
and warranties without such election constituting a waiver or release by Buyer
of any claims due to such breach.
     Buyer acknowledges that it has had or will have the opportunity to examine
the Real Estate. Seller (or any of its agents or representative) has not made
and does not make, and is unwilling to make under this Agreement, any
representations as to the physical condition, use or any other matter or thing
affecting or related to the Real Estate, except as may be expressly set forth
herein. Buyer acknowledges that no such representations have been made, and
Buyer agrees to take the Real Estate “AS IS”.
     11. Damage, Destruction and Eminent Domain. Risk of loss to the Real Estate
shall remain in Seller until the Closing Date.
     A. If, prior to the Closing Date, the Real Estate or any substantial part
thereof is damaged or destroyed by fire, the elements, or by any other cause of
whatever nature, Buyer shall have the option to either: (i) terminate this
Agreement by written notice delivered to Seller within thirty (30) days after
the date Buyer receives written notice from Seller notifying Buyer of such
damage; or (ii) proceed to close the transaction contemplated hereunder despite
said

-4-



--------------------------------------------------------------------------------



 



destruction or damage to the Real Estate, in which event Seller shall, at
Buyer’s election, either (x) repair such damage or destruction prior to the
Closing, at Seller’s sole expense, or (y) reimburse Buyer for the cost of
repairing the same by allowing Buyer to deduct such cost from the Purchase Price
payable to Seller at the Closing, or (z) assign to Buyer Seller’s right to make
claim under and receive the proceeds from all policies insuring Seller against
any such loss or damage.
     B. If, prior to Closing, the Real Estate or any material part thereof shall
be taken by eminent domain, Buyer may, at its option, by written notice to
Seller, terminate this Agreement.. If, despite said material taking, Buyer
elects to proceed to close the transaction contemplated hereunder or if there is
less than a material taking, there shall be no reduction in or abatement of the
Purchase Price, and Seller shall assign to Buyer all of Seller’s right, title
and interest in and to any award made or to be made in the condemnation
proceeding.
     12. Closing. The closing of the purchase and sale of the Real Estate (the
“Closing”) shall occur at the office of the Title Company or another location
selected by both Seller and Buyer on the Closing Date, unless Buyer and Seller
shall agree upon a different date for the Closing.
     13. Closing Documents. At the Closing, Seller shall execute and deliver to
Buyer (a) a limited warranty deed conveying fee simple title to the Real Estate,
reserving an easement for signage and landscaping as described in Exhibit B
attached hereto, and subject to the Permitted Exceptions, to Buyer as required
under this Agreement; (b) a vendor’s affidavit in a form satisfactory to enable
the Title Company to delete the standard printed exceptions from the title
policy; (c) a Certification of Nonforeign Status pursuant to Section 1445(b)(2)
of the Internal Revenue Code; (d) a Transfer Tax Statement or return, if
applicable; (e) a closing statement; (f) an easement (satisfactory in form to
both Buyer and Seller) over Seller’s land described in Exhibit B, attached
hereto and made a part hereof, for the purpose of installation, use,
maintenance, replacement and repair of sanitary sewer lines; and (g) such other
instruments, certificates or affidavits as may be provided herein or as Buyer or
Title Company may reasonably request to effect the intention of the parties
hereunder. Buyer shall pay all recording fees. Any escrow or closing fees
charged by the Title Company shall be divided equally between Buyer and Seller.
Seller shall pay the cost of releasing fees or other costs related to Seller’s
obligations.
     14. Possession. Possession of the Real Estate shall be delivered to Buyer
on the Closing Date in the same condition as it is now, free and clear of the
claims of any other party except as permitted hereunder.
     15. Rights and Obligations. The rights and obligations of Seller and Buyer
herein contained shall inure to the benefit of and be binding upon the parties
hereto and their respective personal representatives, heirs, successors and
assigns.
     16. Notices. All notices required or permitted to be given hereunder shall
be in writing and delivered either via telefax, in person or by certified or
registered first-class prepaid mail, return receipt requested, to Seller or
Buyer at their respective addresses set forth in the Basic Terms, or at such
other address, notice of which may have been given to the other party in
accordance with this Paragraph 16. Any notice given in accordance with this
paragraph shall be deemed to have been duly given or delivered on the date the
same is personally delivered to the recipient or received or refused by the
recipient as evidenced by the return receipt.
     17. Assignment. Buyer shall not be entitled to assign this Agreement or its
rights hereunder without Seller’s prior written consent, which consent, with
respect to an assignment to an affiliate of Seller, shall not be unreasonably
withheld or delayed. In the event of any permitted assignment hereunder, Buyer
shall remain liable for the performance and observance of any terms, covenants
and conditions of this Agreement which are the responsibility of the Buyer.
     18. Complete Agreement. This Agreement represents the entire agreement
between Seller and Buyer covering everything agreed upon or understood in this
transaction. There are

-5-



--------------------------------------------------------------------------------



 



no oral promises, conditions, representations, understandings, interpretations
or terms of any kind as conditions or inducements to the execution hereof or in
effect between the parties. No change or addition shall be made to this
Agreement except by a written agreement executed by Seller and Buyer.
     19. Authorized Signatories. The persons executing this Agreement for and on
behalf of Buyer and Seller each represent that they have the requisite authority
to bind the entities on whose behalf they are signing.
     20. Partial Invalidity. If any term, covenant or condition of this
Agreement is held to be invalid or unenforceable in any respect, such invalidity
or unenforceability shall not affect any other provision hereof, and this
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.
     21. Use of Brokers. Each party represents and warrants to the other that it
has dealt with no broker, finder or other person with respect to this Agreement
or the transactions contemplated hereby, except for the Broker(s) identified in
the Basic Terms. Seller shall pay a commission or fee to such Broker(s),
provided this transaction closes, pursuant to separate agreement. Seller and
Buyer each agree to indemnify and hold harmless one another against any loss,
liability, damage, cost, expense or claim incurred by reason of any brokerage
commission or finder’s fee alleged to be payable because of any act, omission or
statement of the indemnifying party other than to such Broker(s). Such indemnity
obligation shall be deemed to include the payment of reasonable attorneys’ fees
and court costs incurred in defending any such claim.
     22. Attorneys’ Fees. In the event that either party shall bring an action
or legal proceeding for an alleged breach of any provision of this Agreement or
any representation, warranty, covenant or agreement herein set forth, or to
enforce, protect, determine or establish any term, covenant or provision of this
Agreement or the rights hereunder of either party, the prevailing party shall be
entitled to recover from the nonprevailing party, as a part of such action or
proceedings, or in a separate action brought for that purpose, reasonable
attorneys’ fees and costs, expert witness fees and court costs as may be fixed
by the court or jury.
     23. Governing Law; Construction.
     (a) This Agreement shall be interpreted and enforced according to the laws
of the state in which the Real Estate is located.
     (b) All headings and sections of this Agreement are inserted for
convenience only and do not form part of this Agreement or limit, expand or
otherwise alter the meaning of any provisions hereof.
     (c) This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same agreement.
     (d) The provisions of this Agreement are intended to be for the sole
benefit of the parties hereto and their respective successors and assigns, and
none of the provisions of this Agreement are intended to be, nor shall they be
construed to be, for the benefit of any third party.
     (e) Time is of the essence with respect to the duties and obligations of
the parties hereunder.
     24. Like-Kind Exchange. Seller shall have the right to identify other real
estate of like kind which it desires to acquire in exchange for the Real Estate
(the “Replacement Real Estate”) in a transaction that Seller intends to qualify
as a tax-free exchange under Section 1031 of the Internal Revenue Code. Buyer
shall reasonably cooperate, at Seller’s cost, with Seller in order that Seller
may structure all or part of its sale of the Real Estate as such tax-free
exchange, provided that (i) the Closing Date hereunder is not delayed, and
(ii) Seller shall indemnify and hold Buyer harmless from and against any and all
liabilities, losses, damages,

-6-



--------------------------------------------------------------------------------



 



claims, costs, and expenses (including without limitation attorneys’ fees and
costs) incurred by Buyer as a result of or in connection with its cooperation.
If at the time of Closing of Buyer’s purchase of the Real Estate hereunder,
Seller has not identified or is not ready to acquire the Replacement Real
Estate, Seller shall have the right to assign all of its right, title and
interest in and to this Agreement to a qualified intermediary.
     25. Contingencies. This Agreement is contingent upon the satisfaction of
the following matters:
     Buyer entering into the Construction Contract with Seller’s affiliate, Duke
Construction Limited Partnership (“DCLP”), on or before the Closing Date
pursuant to which DCLP will construct an industrial building upon the Real
Estate, such contract to be in the form of Exhibit C attached hereto and
incorporated by reference herein.
     Should the contingency set forth in this Section 25 not be satisfied or
waived within the time allowed above, then this Agreement will become null and
void (except for the provisions herein which expressly survive this Agreement).
     26. Default.
     A. If Seller defaults in its obligations hereunder, Buyer may, by notice to
Seller, terminate this Agreement, in which event the Earnest Money shall be
refunded to Buyer, or Buyer may exercise any and all remedies available at law
or in equity.
     B. If Buyer defaults in the performance of any of its obligations
hereunder, Seller shall be entitled to terminate this Agreement, and may
exercise any and all remedies available at law or in equity.
     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
as of the date first above written.

             
 
  “BUYER”    
 
                BUILD-A-BEAR WORKSHOP, INC.,    
 
           
 
  By:  /s/ Maxine Clark  
 
     
 
   
 
           
 
  Printed:  Maxine Clark  
 
     
 
   
 
           
 
  Title:  CEO  
 
     
 
   

                  “SELLER:
 
                DUKE REALTY OHIO     an Indiana general partnership
 
           
 
  By:   Duke Realty Limited Partnership    
 
      its Managing Partner    
 
           
 
  By:   Duke Realty Corporation    
 
      its general partner    
 
           

             
 
  By:   /s/ James T. Clark    
 
     
 
     James T. Clark    
 
           Senior Vice President    
 
           Columbus    

-7-



--------------------------------------------------------------------------------



 



                     
STATE OF
  Missouri     )          
 
                   
 
        )     SS:    
COUNTY OF
  St. Louis     )          
 
                   

     Before me, a Notary Public in and for said County and State, personally
appeared Maxine Clark, by me known to be the CEO of Build-A-Bear Workshop, Inc.,
a Delaware corporation, who acknowledged execution of the foregoing “Agreement”
on behalf of said corporation.
     WITNESS my hand and Notarial Seal this 20 day of December, 2005.

         
 
  /s/ Donnene F. Smith
 
Notary Public    
 
       
 
  Donnene F. Smith
 
(Printed Signature)    

         
My Commission Expires:
  8/4/2008    
 
 
 
   
My County of Residence:
  St. Louis    
 
 
 
   

                     
STATE OF OHIO
    )          
 
        )     SS:    
COUNTY OF
  Franklin   )          
 
                   

     Before me, a Notary Public in and for said County and State, personally
appeared James T. Clark, by me known to be the Senior Vice President, Columbus
of Duke Realty Corporation, an Indiana corporation, the general partner of Duke
Realty Limited Partnership, an Indiana limited partnership, the Managing Partner
of Duke Realty Ohio, an Indiana general partnership, who acknowledged execution
of the foregoing “Real Estate Purchase Agreement” on behalf of said general
partnership.
     WITNESS my hand and Notarial Seal this 20 day of December, 2005.

         
 
  /s/ Aimee D’Amore
 
Notary Public    
 
       
 
  Aimee D’Amore
 
(Printed Signature)    

         
My Commission Expires:
  10-20-2009    
 
 
 
   
My County of Residence:
Franklin    
 
 
 
   

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF REAL ESTATE
DESCRIPTION OF A 22.599 ACRE TRACT OF LAND
Situated in the State of Ohio, County of Franklin, Village of Groveport, located
in Section 29, Township 11, Range 21, Congress Lands and being all of that
22.599 acre tract as conveyed to Duke Realty Ohio by deed of record in
Instrument Number 200401160012598, said 22.599 acres being more particularly
bounded and described as follows:
Beginning at an iron pin set in the westerly right-of-way line of Green Pointe
Drive South, as shown of record in Plat Book 89, Pages 50 and 51, being the
southeasterly corner of lot 8 of that subdivision entitled “Green Pointe
Business Park” of record in Plat Book 85, Pages 100 and 101, as conveyed to
Meritex Green Pointe, LLC by deed of record in Instrument Number
200501100006000, and being in the half-section line of said Section 29;
Thence S 03° 45’ 45” W, with the westerly right-of-way line of said Green Pointe
Drive South, a distance of 101.38 feet to an iron pin set at a point of
curvature of a curve to the right;
Thence Southwesterly, continuing with the westerly right-of-way line of said
Green Pointe Drive South, with the arc of said curve (Delta = 28° 30’ 52”,
Radius = 1600.00 feet, Arc Length = 796.27 Feet) a chord bearing and distance of
S 18° 01’ 11” W, 788.08 feet to an iron pin set at the northeasterly corner of
that 8.299 acre tract as conveyed to Duke Realty Ohio by deed of record in
Instrument Number 200401160012598;
Thence N 86° 14’ 40” W, with the northerly line of said 8.299 acre tract, and
with a northerly line of that 4.846 acre tract as conveyed to GPS Consumer
Direct Inc. by deed of record in Instrument Number 200011020222617, a distance
of 1000.35 feet to a ¾” iron pin found at a corner thereof;
Thence N 03° 53’ 42” E, with an easterly line of said 4.846 acre tract, a
distance of 865.38 feet to an iron pin set in the southerly line of that 0.57
acre tract as conveyed to Melvin L. Eberwein Jr. by deed of record in Instrument
Number 200505250100720, being in the half-section line of said Section 29;
Thence S 86° 12’ 57” E, with the southerly line of said 0.57 acre tract, and
with the southerly line of that 37.68 acre tract as conveyed to Quentin F.
Schlaegel by deed of record in Deed Book 3440, Page 143, being the said
half-section line, a distance of 423.80 feet to an iron pin set at the
southwesterly corner of said lot 8, being the southeasterly corner of said 37.68
acre tract, and being the center of said Section 29;
Thence S 86° 14’ 40” E, with the southerly line of said lot 8, being the
half-section line of said Section 29, a distance of 768.63 feet to the True
Point of Beginning, and containing 22.599 acres of land, more or less, as
calculated by the above courses. Subject, however, to all legal highways,
easements, and restrictions of record. The above description was prepared by
Clark E. White, P.S. #7868 on December 14, 2005.
All iron pins set are ¾” diameter, 30” long with plastic cap inscribed “Advanced
7661”.
All references used in this description can be found at the Franklin County
Recorder’s Office, Franklin County, Ohio. The Basis of Bearings used in this
description was transferred from a GPS survey of Franklin County Monuments
“26-693” and “HAMILTON” published by the Franklin County Engineer’s Office, and
is based upon the NAD83 Ohio State Plane Coordinate System, South Zone, 1986
adjustment, and determines the bearing between said monuments as N 06° 55’ 29”
W.
ADVANCED CIVIL DESIGN, INC.
Clark E. White. Ohio P.S. #7868                Date:

 